2uu717028 department of the treasury internal_revenue_service washington d c tax exempt and government entities jan uniform issue list legend - taxpayer a ira x company m amount a amount b state m court x dear this is in response to letters dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in’support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount a on or about date taxpayer a asserts that her failure to accomplish a rollover of amount b amount a minus funds used to pay various expenses within the 60-day period prescribed by sec_408 was page due to the affects of a mental impairment and mental illness taxpayer a represents that amount b has not been used for any other purpose taxpayer a was discharged from her governmental job in year in october she withdrew amount a from ira x taxpayer a’s friends and family have submitted affidavits that she was suffering from a mental illness and a mental impairment during the period covering her discharge from employment and her withdrawal of amount a from ira x on date taxpayer a was involuntarily committed to a hospital because of her mental state on date pursuant to an order of court x state m taxpayer a was judged to be a mentally ill person and committed to an institution for treatment taxpayer a was discharged from custodial care in date while hospitalized taxpayer a represents that she did not have access to her accounts and could not have accomplished a rollover of amount b into an ira set up and maintained in her name amount b was contributed to an ira set up and maintained in taxpayer a’s name with company m on or about date which date was outside the 60-day rollover period applicable to amount b prescribed by statute based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c contained in sec_408 of the code the code’ _ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the affects of a mental impairment and mental illness on date taxpayer a was involuntarily committed to a hospital because of her mental state on date taxpayer a was judged to be a mentally ill person as evidenced by an order of court x state m filed on that date taxpayer a was discharged from page custodial care in date while hospitalized taxpayer a represents that she did not have access to her accounts taxpayer a represents that amount b has not been used for any other purpose and was in fact contributed to an ira on or about date therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount b from ira x pursuant to this ruling letter taxpayer a's date contribution of amount b to an ira set up and maintained in her name with company m is deemed to have been timely made and deemed to constitute a rollover_contribution as long as all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution - no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please sincerely yours va frances v sloan mafager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
